Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 1-6 are pending. Claims 1-6 are under examination.

Examiner Initiated Interview
	On the 18th of February the examiner stated the claims would be allowable if the limitations of claim 4 were incorporated into claim 1 and claim 3 required the catalyst comprising a carrier. The applicant agreed to the amendment.
	However, upon further review of the art, the examiner in consultation with the SPE, determined a rejection should be written.

Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if claim 3 requires the catalyst carries a noble metal or if claim 3 requires a noble metal catalyst on a carrier. For example, claim 3 is directed to “the catalyst is a catalyst having carried thereon at least one kind of a noble metal”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘516 (JP 084516, Published 07-1975. All references to 516 are made to an attached machine translation.) and ’983 (US Patent 3,650,983, Patent date 03-1972).
Interpretation of Claims

    PNG
    media_image1.png
    212
    784
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    278
    784
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    166
    790
    media_image3.png
    Greyscale

	Claim 3 is being interpreted as the catalyst on a carrier.

Scope of the Prior Art
	516 teach the process to prepare vinyl acetate in the gas phase by reacting 60 mol% of ethylene, 10 mol% O2 and 30 mol% acetic acid in the presence of palladium catalyst supported on silica at 145C (page 5 of 9). 
The teaching of 60 mol% of the olefin to 30 mol% of the carboxylic acid overlaps the claimed range of more than 1 mol to 50 or less moles per 1 mol of carboxylic acid. 
The teaching of 145 C overlaps the currently claimed range of 80 to 200C.
	Concerning the currently claimed product of claim 2, 516 teach isobutene being an equivalent to the above ethylene (page 3 of 9, bottom). Upon reaction of acetic acid with isobutene, the currently claimed product would have been made.
Concerning claim 4, 516 teach other metals, for example, gold may accompany the palladium catalyst. (page 3 of 9).

Ascertaining the Difference
	516 does not teach the liquid phase.

Secondary Reference
983 teach the liquid and vapor phases are interchangeable (column 3, lines 70-75).	
983 teach overlapping processes as taught by 516. For example, 983 teach the process to prepare unsaturated esters of organic carboxylic acids utilizing a palladium containing catalyst (column 2, lines 25-30). 938 teach overlapping olefins and carboxylic 
These teachings render 983 analogous art to the invention.
	 
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 516 and 938 to arrive at the instant invention with a reasonable expectation of success.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized the liquid phase as taught by 983 in place of the vapor phase taught by 516 to arrive at the instant invention. The ordinary artisan would have done so because 983 teach the liquid and vapor phases are interchangeable (column 3, lines 70-75).
It also would have been obvious to utilize isobutene in place of the ethylene in the reaction to yield the product of current claim 2. The ordinary artisan would have done so because 516 teach isobutene being an equivalent to ethylene (page 3 of 9, bottom). Upon reaction of acetic acid with isobutene, the currently claimed product would have been made.
A reasonable expectation of success would have been achieved because 983 teach overlapping processes and reactants as taught by 516. 
Concerning the claimed range of more than 1 mol to 50 or less moles per 1 mol of carboxylic acid in claim 1, 516 teach 60 mol% of ethylene, 10 mol% O2 and 30 mol% acetic acid (page 5 of 9). MPEP 2144.05 I.: “In the case where the claimed ranges 
Concerning the currently claimed temperatures in claim 6, 516 teach 145C (page 5 of 9). MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
	
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘516 (JP 084516, Published 07-1975. All references to 516 are made to an attached machine translation.) and ’983 (US Patent 3,650,983, Patent date 03-1972) as applied to claims 1-4 and 6 and in further view of ‘459 (JP 256459, Published 09-2004, as cited in the IDS filed 04/13/2021. All references to 459 are made to an attached machine translation).
Interpretation of Claims

    PNG
    media_image1.png
    212
    784
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    278
    784
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    166
    790
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    122
    776
    media_image4.png
    Greyscale


Scope of the Prior Art
	The teachings of 516 and 983 are written in the above rejection and incorporated by reference.
Ascertaining the Difference
	516 and/or 983 do not teach the amount of the catalyst of 0.01 to 20% by mass based on the total mass of the carboxylic acid.
Secondary Reference
	However, 459 teach the process to prepare the compound of current claim 2 using 3.2 g isobutylene, 20 g acetic acid and 1 g of catalyst (page 24 of 25, Example 
This teaching renders 459 analogous art to the invention.
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 516, 938 and 459 to arrive at the instant invention with a reasonable expectation of success.
For example, the ordinary artisan when performing the reaction from the combinational teachings of 516 and 983, would have ensured the amount of catalyst would have been 0.01 to 20% by mass based on the total mass of the carboxylic acid and the isobutylene. The ordinary artisan would have done so because 459 teach the process to prepare the compound of current claim 2 using 4.3% of catalyst to the total mass of the carboxylic acid to isobutylene (page 24 of 25, Example 26). 
MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”

Conclusion
Claims 1-6 are rejected. No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        

/YEVGENY VALENROD/Primary Examiner, Art Unit 1628